 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   THE BANK OF NEW YORK MELLON,
                                                          Case No.: 2:17-cv-00716-RFB-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                    [Docket No. 60]
14   SFR INVESTMENTS POOL 1, LLC, et al.,
15          Defendant(s).
16         Plaintiff filed a notice of acknowledgment of inspection of documents. Docket No. 60.
17 Discovery-related documents should not be filed unless ordered by the Court. See Local Rule 26-
18 8; see also Fed. R. Civ. P. 5(d)(1). No such order has been entered in this case. Accordingly, the
19 Court STRIKES the above referenced-document, and instructs the parties to refrain from filing
20 discovery documents on the docket in the future absent a Court order that they do so.
21         IT IS SO ORDERED.
22         Dated: April 1, 2019
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
